                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES TALBERT,                                     CIVIL ACTION
    Plaintiff,

        v.                                           N0.18-5111

KEEFE GROUP,
    Defendant.

                                      MEMORANDUM

KEARNEY,J.                                                                     January 9, 2019

        Philadelphian Charles Talbert sues Philadelphian Keefe Group for unlawfully charging

him for commissary purchases during his prison stay in Philadelphia. We granted Mr. Talbert

leave to proceed in forma pauperis, dismissed his Complaint for failure to state a federal claim,

and gave him leave to file an amended complaint. 1

       Mr. Talbert timely returned with a "Motion to Amend Complaint," attaching a proposed

amended Complaint. 2 We deny his Motion as moot because we already granted leave for an

amended complaint. We treat his proposed amended Complaint as his amended Complaint. We

dismiss the amended Complaint without further leave to amend as we lack subject matter

jurisdiction to resolve an unjust enrichment claim between the parties.

I.     Facts

       In his initial Complaint, Mr. Talbert swore Keefe is a corporation with a Philadelphia

address which provides commissary services to inmates in the custody of the Philadelphia

Department of Prisons ("PDP"). 3      Mr. Talbert alleged Keefe unlawfully inflated prices to

overcharge inmates incarcerated within the PDP for basic commissary items.
        Mr. Talbert alleged Keefe charges inmates within the custody of the Pennsylvania

Department of Corrections half the price it charges inmates incarcerated in Philadelphia County

jails for the same commissary items. Mr. Talbert added the reason for this price disparity is "Keefe

won[']t sell its items to inmates within DOC at a high price, as it would PDP inmates, because it

knows that they wouldn[']t have to buy food items at the DOC, since the food is edible and tasty;

while Keefe knows that it can depend on inmates to spend whatever amount on food products

within the PDP, due to the fact that most inmates refuse to eat the regularly served gruel." 4 Mr.

Talbert contended Keefe takes advantage of the poor-quality food within the PDP to charge

inmates excessive prices.

        Mr. Talbert alleged between January 1, 2016 and October 10, 2018, presumably as a result

of his numerous incarcerations in Philadelphia jails, he was "coerced into spending approximately

$2,000.00 on commissary items (e.g. hygiene and food products), from Keefe, by economic force,

causing economic discrimination, due to the fact that, approximately $1,000.00 of the

aforementioned $2,000.00 was price-fixed." 5           He claimed Keefe is liable for "price

discrimination," "market manipulation," "unlawful imposition of sales tax" (apparently because

he believes the inflated prices are equivalent to a tax), and violating the Equal Protection Clause

of the Fourteenth Amendment. 6 Mr. Talbert initially sought damages in excess of $75,000.

        After granting Mr. Talbert leave to proceed informa pauperis, we dismissed his Complaint

for failure to state a claim. 7 We explained he failed to state an equal protection claim because

prisoners are not a protected class and, in any event, Philadelphia inmates are not similarly situated

to inmates who are confined in state custody. 8 We also explained Mr. Talbert failed to allege a

basis for an anti-trust violation because he failed to allege Keefe engaged in anti-competitive

conduct or caused a competitive injury. 9 Rather, Mr. Talbert's allegations reflected different prices



                                                  2
in the different prison systems because the market for the products differed. We dismissed those

claims with prejudice but permitted Mr. Talbert to file an amended complaint if he could allege

another basis for a claim within our limited jurisdiction. 10

        Mr. Talbert's amended Complaint is based on essentially the same facts, but he now shifts

to a state law theory of unjust enrichment. Mr. Talbert's theory of liability appears to be Keefe

"knowingly abused the 'tax system,' to demonstrate unjust enrichment" by charging inmates

incarcerated within the Philadelphia Prison System higher prices than inmates confined within the

Pennsylvania Department of Corrections. 11 As a result of the conduct, Mr. Talbert alleges he was

"illegally made" to spend "unreasonable amounts of money. " 12 He now seeks $80,000 in damages,

although he admits spending $2,000 in commissary purchases. 13

II.     Analysis

        Under 28 U.S.C. § 1915(e)(2)(B)(ii), we must dismiss the amended Complaint if Mr.

Talbert fails to state a claim. We determine whether the complaint contains "sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face." 14 Conclusory

statements and naked assertions will not suffice. 15 "If the court determines at any time that it lacks

subject-matter jurisdiction, the court must dismiss the action." 16 As Mr. Talbert is proceedingpro

se, we construe his allegations liberally. 17

        Mr. Talbert is not alleging a federal claim. He is seeking damages for an unjust enrichment

claim under state law.

       The only independent basis for our jurisdiction over this unjust enrichment claim is under

28 U.S.C. § 1332(a), which grants a district court jurisdiction over "all civil actions where the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between ... citizens of different States." Diversity jurisdiction requires "complete diversity,"



                                                  3
    which in turn requires that "no plaintiff be a citizen of the same state as any defendant." 18 An

individual is a citizen of the state where he is domiciled, meaning the state where he is physically

present and intends to remain. 19 A corporation, such as Keefe, is a citizen of the state in which it

is incorporated and where it has its principal place ofbusiness. 20

            Mr. Talbert does not allege a basis for subject matter jurisdiction over this unjust

enrichment claim. He does not allege the parties' citizenship. It is not clear from the face of the

amended Complaint he would be entitled to $80,000, especially in light of his earlier contention

of spending $2,000 on commissary items. But we lack diversity of citizenship. Mr. Talbert

represented Keefe is in Philadelphia. 21 We dismiss his amended Complaint for lack of subject

matter jurisdiction.

III.       Conclusion

           We dismiss the amended Complaint for lack of subject matter jurisdiction m the

accompanying Order.




1
    ECF Doc. Nos. 4 & 5.
2
    ECF Doc. No. 6.

3
    ECF Doc. No. 2.

4
    ECF. Doc. No. 2 at 5.

5
    Id.
6
    Id. at 3.

7
    ECF Doc. No. 5.

8
    ECF Doc. No. 4.


                                                  4
10 We noted if Mr. Talbert intended to raise state law claims, he had not adequately pled a basis
for the Court's jurisdiction.

ll   ECF Doc. No. 6-1   ii 6.
12   Id.   ii 7.
13It is not clear how Mr. Talbert would be entitled to $80,000 in damages in light of his allegation
in his initial Complaint of spending approximately $2,000 on commissary during the relevant time
period.
14
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).

ls Id.

16
     Fed. R. Civ. P. 12(h)(3).
17
     Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir. 2011).
18
     Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 419 (3d Cir. 2010).
19
     See Washington v. Hovensa LLC, 652 F.3d 340, 344 (3d Cir. 2011).
20
     See 28 U.S.C. § 1332(c)(l).
21
     ECF Doc. No. 2, p. 2.




                                                  5
